SUMMARY ORDER

Appellant Kevin McKeown, proceeding pro se, appeals from the district court’s denial of his motion to reopen brought pursuant to Rule 60(b). We assume the parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal.
“We review a district court’s decision on a Rule 60(b) motion for abuse of discretion.” Johnson v. Univ. of Rochester Med. Ctr., 642 F.3d 121, 125 (2d Cir.2011) (per curiam). Relief under Rule 60(b) is “generally not favored and is properly granted only upon a showing of exceptional circumstances.” United States v. Int’l Bhd. of Teamsters, 247 F.3d 370, 391 (2d Cir.2001). To the extent that McKeown’s motion, filed more than two years after the district court’s dismissal of his complaint, was based on mistake, new evidence, or fraud under Rule 60(b)(1), (2) or (3), the motion was untimely as it was filed well beyond the one-year deadline set forth in the rule. See Fed.R.Civ.P. 60(c)(1). In any event, upon consideration of McKeown’s arguments on appeal, we conclude that the district court acted well within its discretion in concluding that McKeown was not entitled to Rule 60(b) relief.
For the foregoing reasons, the order of the district court is hereby AFFIRMED.